DONNELLY, Judge,
dissenting.
In Anderson v. Celebrezze, 460 U.S. 780, 789-90, 103 S.Ct. 1564, 1570, 75 L.Ed.2d 547 (1983) the United States Supreme Court declared that “[cjonstitutional challenges to specific provisions of a State’s election laws * * * cannot be resolved by any ‘litmus-paper test’ that will separate valid from invalid restrictions. * * * Instead, a court must resolve such a challenge by an analytical process that parallels its work in ordinary litigation. It must first consider the character and magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments that the plaintiff seeks to vindicate. It then must identify and evaluate the precise interests put forward by the State as justifications for the burden imposed by its rule. In passing judgment, the Court must not only determine the legitimacy and strength of each of those interests; it also must consider the extent to which those interests make it necessary to burden the plaintiff’s rights. Only after weighing all these factors is the reviewing court in a position to decide whether the challenged provision is unconstitutional. * * (Emphasis added.) See Clements v. Fashing, 457 U.S. 957, 102 S.Ct. 2836, 73 L.Ed.2d 508 (1982); Storer v. Brown, 415 U.S. 724, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974); San Antonio School Dist. v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973); Bullock v. Carter, 405 U.S. 134, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972); and Shapiro v. Thompson, 394 U.S. 618, 89 S.Ct. 1322, 22 L.Ed.2d 600 (1969).
In this case, the State has not articulated the precise interests asserted as justifications for the burden imposed by § 321.015. There is no record from which we can identify and evaluate them. And, to borrow from Mr. Justice Brennan: “There is no legislative history to explain its intended purpose * * *.” 457 U.S. at 980, 102 S.Ct. at 2852 (Brennan, J., dissenting).
In such a situation, what are we to do? Should the trial court and/or this Court *373put forward possible state interests and then evaluate them? I think not. Surely such action would be a distortion of the judicial process. I would decline to rule the constitutional issue presented on this appeal.
Until the General Assembly addresses the problem, I would look to the Attorney General to put forward the State interests in cases where the analysis articulated in Shapiro and its progeny is mandated. He is authorized to “appear and interplead, answer or defend, in any proceeding or tribunal in which the state’s interests are involved.” § 27.060, RSMo 1978. And if a “statute * * * is alleged to be unconstitutional * * * ” in a declaratory judgment proceeding, he is “entitled to be heard.” § 527.110, RSMo 1978. See Land Clearance for Redevelopment Authority of City of St. Louis v. City of St. Louis, 270 S.W.2d 58, 63 (Mo. banc 1954). He should be made a party in this cause for the purpose of defending § 321.015 from constitutional challenge.
I would reverse the judgment and remand the cause for new trial.
I respectfully dissent.